Title: To Benjamin Franklin from Jacques Leveux, with Franklin’s Note for a Reply, 2 March 1784
From: Leveux, Jacques,Franklin, Benjamin
To: Franklin, Benjamin



Monsieur
Calais le 2 Mars 1784.

J’ay reçu la lettre que vous m’avez fait L’honneur de m’ecrire le 21 du mois passé, & Je saisis avec le plus grand empressement cette occasion de vous etre bon a quelque chose.
J’ay exibé de Suite aux employés des fermes du Roy l’ordre de M. de Calonne. Ils en avoient recu un pareil en consequence les couteaux & fourchette & deux Serrures appartenant a Mr Jay m’ont été remis & ils partiront demain par la Diligence a votre adresse. Mes Debours a ce Sujet Sont de L9. l.t. 15. s.

Depuis le compte que J’ay eu l’honneur de vous adresser le 7 Mars 1779, J’ay continué a Secourir les Prisonniers americains qui Se Sont echapés d’angleterre & qui ont passés icy. Mes avances depuis ce moment montent a L1712.10. tournois. Quand vous le desirerez, Monsieur, Je vous en adresserai le compte des quittances pour que vous ordonniez que je Sois remboursé.
Depuis Sept a huit mois, J’ay refusé a plusieurs prisonniers les Secours d’usage, parceque J’ay craint qu’ils ne fussent anglois & non americains, d’ailleurs comme il y avoit deja quelque tems que la paix etoit faite, Je ne pouvois pas presumer qu’il y eut des prisonniers detenus apres plusieurs mois de paix; Je crois, Monsieur, que vous ne desapprouverez pas ma conduite.
J’ay toujours esperé de recevoir une commission de consul americain; Je ne Scais S’il y en a eû de distribuées dans quelque port de france; J’ose me Rappeller a votre Souvenir, en vous Suppliant de me faire passer ce titre que je desire depuis longtems. Vous pouvez etre assuré, Monsieur, de tout mon devouement au Service des Etats unis de l’amérique, & de mon zele pour les interets de Leurs Sujets. Ce Sera un nouveau Surcroit d’obligation qui, ne poura qu’ajouter au respect avec Lequel J’ay l’honneur d’etre Monsieur Votre tres humble & tres obeissant Serviteur

Jes. Leveux
M. francklin

 
Endorsed: Thanks for his Care &c That I should be glad to have his Acct. in order to its Discharge, and approve of his not advancing more Money to pretended Americans.
